JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed February 24, 2011, be affirmed. The district court properly dismissed appellant’s complaint for lack of jurisdiction. The district courts of the United States are “courts of limited jurisdiction ... possessing] only that power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994). The district courts have jurisdiction over civil actions presenting a “federal question” under the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331. The district courts also have jurisdiction in “diversity” cases, when the amount in controversy exceeds $75,000 and the lawsuit is between citizens of different U.S. states or between U.S. citizens and foreign citizens or foreign states. 28 U.S.C. § 1332. In this case, the appellant failed to establish the district court had either federal question jurisdiction or diversity jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.